Wade, J.
Under the precise terms of the contract sued upon, the insurer agreed to pay a certain sum in twenty equal-annual installments of $50 each “in the event of the total and permanent loss of sight of both eyes, or loss of both arms, or both legs, or one arm and one leg, or one eye and one limb, of the insured,” or in the further event that the insured should become “totally and permanently disabled to such extent as to render it impossible for him to engage in any gainful occupation whatever.” The contract itself expressly declared that “the total and permanent disability referred to must be such that there is neither then nor at any time thereafter any work, occupation, or profession that the insured can sufficiently do or follow to earn or obtain any wages, compensation, or profit.” The evidence showed the loss by accident of one eye only by the plaintiff, and did not show that he was totally disabled within the meaning of that term as defined in the contract itself, since it appears, that the plaintiff was not wholly unable to earn or obtain any wages, compensation, or profit. The court therefore did not err in awarding a nonsuit. Judgment affirmed.
Appeal from Haralson superior court — Judge Price Edwards. November 24, 1914.
Bunn & Trawiclc, for plaintiff.
Griffith & Matthews, for defendant.